                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

IRMA GARZA                                §
                                          §
VS.                                       §
                                          §
THE CITY OF EDINBURG, TEXAS               §      CASE NUMBER: 7:18-CV-0267
RICHARD MOLINA, DAVID                     §
TORRES, JORGE SALINAS AND                 §
GILBERT ENRIQUEZ                          §


                                        ORDER


       On the _______ day of _________________, 2019, this cause came for hearing on

Plaintiff Irma Garza’s Second Corrected/Amended Motion to Compel Discovery,

Reply to Defendants’ Response to Plaintiff’s Corrected Motion to Compel Discovery

and for Sanctions with a Request for Hearing. After reviewing the pleadings and other

documents on file, and hearing the argument of counsel thereon, the Court is of the opinion

that Plaintiff’s Motion should be DENIED;

       IT IS THEREFORE ORDERED, ADJUDGED and DECREED that Plaintiff Irma

Garza’s Second Corrected/Amended Motion to Compel Discovery, Reply to Defendants’

Response to Plaintiff’s Corrected Motion to Compel Discovery and for Sanctions with a

Request for Hearing is hereby DENIED.

       SIGNED on this ______ day of __________________, 2019, at McAllen, Texas.

                                          ___________________________________
                                                U. S. DISTRICT JUDGE
